DETAILED CORRESPONDANCE
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-4 and 6-21 are pending and examined on the merits in the present office action. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, and 6-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ellis et al (EMBO 1987) in view of Kawalleck et al (Plant Molecular Biology. 1993).
The instant claims are broadly drawn to a construct comprising an enhancer (SEQ ID NO: 1, 98% thereto, or a 250bp fragment thereof) operably linked to a heterologous constitutive promoter and a sequence to be expressed; methods of using said enhancer to increase constitutive expression of a heterologous promoter; methods of making a transgenic plant by introducing said enhancer into said plant.
Ellis et al teach operably linking a 176bp fragment (comprising the ocs element) to the heterologous constitutive maize adh1 promoter and heterologous CAT coding sequence. This ocs element) “is essential and sufficient for enhancing activity” (abstract). Figure 1 further provides a depiction of the chimeric gene constructs comprising the ocs enhancer element, heterologous constitutive promoter, and heterologous coding region. Ellis et al further teach that the enhancer element functions independent of orientation and success has been exhibited in transgenic tobacco and maize (monocots and dicots). Addition of the element to the 5’ end of the adh promoter “resulted in substantial CAT enzyme activity”. CAT activity was 200-fold higher than without the element and 5-fold higher than the 35S control plasmid (pg. 3203, “Results”). 
Ellis et al further teach that the element must be linked to a functional promoter as it cannot drive expression on its own (pg. 3203, right col 2nd para.).
Ellis et al further teach that the enhancer is still function, albeit to a lesser extent, when located between the coding sequence and the 3’ UTR (pg. 3203, right col. 3rd para.). Ellis et al further suggests that the lower enhancer activity is due to the distance from the promoter. 
Ellis et al further teach that the ocs enhancer can function at varying degrees of distance from the promoter; however, the effects diminished with increasing distance (pg. 3203, right col.). Ellis et al teach operably linking the enhancer 15bp upstream of the TATA box of a minimal 35S promoter, which was located immediately upstream of the coding sequence. The enhancer “caused a large increase in promoter activity which was equivalent to the activity of the original 35S promoter construct” (pg. 3203, right col. 2nd para). In construct 9, the ocs enhancer is approximately 1kb from the transcription start site (TSS); for construct 5, the ocs element is located 1.3kb from the TSS (Figure 1; also see pg. 3203, right col. 3rd para.). 
ocs element aborts activity, whereas deletions made 5’ or 3’ surrounding the element maintained enhancer function. The results of the 5’ and 3’ deletions showed that the 16 bp palindrome from -193 to -178 is required for enhancer activity (pg. 3205). 
Ellis et al further teach operably linking the 16bp palindrome to the heterologous Adh1 promoter and CAT coding sequence (Figure 5). This 16bp element was sufficient for increasing expression in maize (pg. 3206). 
Ellis et al further teach mutating the 16bp palindrome. Introducing a 4bp CCGG site in the center of the sequence eliminated activity. Additionally, neither the 1st half or 2nd half (8bp) fragments had activity. Additionally, mutating the sequence to: (bolded and underlined): AGCTAAGCACATACGT  - which destroys the symmetry – showed no enhancement was exhibited by this sequence (pg. 3206). 
Ellis teaches that the experiments were performed in maize and tobacco with similar results (pg. 3206). 
Therefore, upon reading Ellis et al one would have been in possession of the 16bp palindrome ocs element and known that it functions as an enhancer to constitutive promoters in both monocots and dicots. 
Ellis et al do not teach instant SEQ ID NO: 1, a sequence sharing at least 98% identity thereto, or a fragment of 250 consecutive bases of SEQ ID NO: 1. 
However, a promoter comprising SEQ ID NO: 1 and the presence of the palindrome ocs enhancer in the promoter were known. 	For example, Kawalleck et al teach the isolating of the Petroselium crispum ubi4-2 
Kawalleck et al teach the promoter sequence and further that the promoter comprises an ocs-like palindrome enhancer sequence ACGTAACCGCAAACGT and further compares it to the elements of Ellis et al above (Figure 5).  Kawalleck et al further teach that the palindromes comprising two ACGT elements separated by 8bp are well known in the art and further suggest that this specific element contributes to the overall function of the Pcubi4-2 promoter (pg. 682, last para.). 
It would have been obvious to one of ordinary skill in the art to substitute one fragment comprising an ocs enhancer element for another as the fragments would be expected to function as an enhancer since the palindrome has been shown to be sufficient to increase constitutive expression in both monocots and dicots. It would have been obvious to utilize the Pcubi4-2 promoter region comprising the ocs element as an enhancer because the prior art identifies this region as comprising an ocs-like element (Kawalleck), the role of the palindrome in enhancing expression (Ellis), and further suggests that this sequence specifically contributes to function (Kawalleck). Therefore, one would have been motivated to try fragments of the known Pcubi4-2 promoter comprising this region as enhancers and would have expected the fragment to function as an enhancer since it comprises the palindrome known to provide this function. It is noted that ocs element and operably link to a heterologous constitutive promoter and coding sequence.  


Claims 3, 4, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ellis et al (EMBO 1987) in view of Kawalleck et al (Plant Molecular Biology. 1993) as applied to claims 1 and 2 above, and further in view of Ellis et al (US Patent 5,573,932; issued 12 November 1996).
The teachings of Ellis et al (1987) in view of Kawalleck et al are discussed above. 
Ellis et al (1987) in view of Kawalleck et al teach transient expression of the construct. The references do not teach stable integration of the enhancer into the genome of a plant to enhance expression of an endogenous gene nor stably integrating the enhancer:heterologous promoter construct into the genome of the plant. 
Ellis et al (‘932) teaches a recombinant DNA molecule comprising the ocs enhancer (same as Ellis et al 1987) operably linked to a heterologous promoter functional in a plant and a gene expressed by the promoter (claim 1). Ellis et al (‘932) teach a method of introducing the ocs enhancer of claim 1 into the genome of the plant, such that the gene is under the control of the ocs enhancer into the genome of the plant such that the structural gene is under the control of a promoter and the enhancer, wherein the enhancer is heterologous to the promoter (claim 17). 
Claims 17 therefore encompasses introducing the enhancer into the genome of the plant by itself such that it enhances expression of an operably linked endogenous gene (promoter-coding sequence) as well as introducing the recombinant DNA molecule comprising the promoter and enhancer as well as the recombinant DNA molecule comprising the promoter, enhancer, and structural gene into the genome of the plant. Similarly, Ellis et al (‘932) teaches that there are several techniques known in the art for stably integrating recombinant DNA into the plant’s genome, such as transformation mediated by Agrobacterium, electroporation, and PEG-mediated transformation (cols. 5-6). Ellis et al (‘932) teaches that the ocs enhancer is capable of increasing or activating nearby, downstream genes in the genome of both monocots and dicots (col. 6, lns. 17-25). 
It would have been obvious to one of ordinary skill in the art to stably integrate the enhancer and/or enhancer::promoter construct of Ellis et al in view of Kawalleck et al into the genome of the plant because Ellis et al (‘932) teach doing so, that it was within the skill of one in the art to stably integrate the enhancer or enhancer::promoter construct into the genome of the plant, and that several techniques were available for accomplishing stable plant transformation. One would have been motivated to do so to produce plants that comprise the enhancer or enhancer::promoter construct in the genome, thereby being capable of producing progeny that also comprise the recombinant DNA and have the increased expression of the operably linked coding sequence. Given that the transient expressions were fully successful in showing that the ocs element functions as an enhancer to heterologous constitutive promoters, one would have reasonably expected the same outcome when the same sequence and/or construct is stably integrated into the plant’s genome. 
Regarding claim 21, by stably integrating the enhancer and/or enhancer::promoter construct into the genome of the plant as taught by Ellis et al (‘932), Ellis et al necessarily provides seeds that comprise the recombinant DNA (as these are produced by the stably transformed plants). Additionally, Ellis et al (‘932) teach that plant tissue as provided in the reference is intended to encompass seeds (col. 14, lns. 8-13). Therefore, in providing methods for making plants that are stably transformed, seeds of said plant would comprise the DNA, and thus, Ellis et al (‘932) teach a method of preparing seeds comprising the introduced DNA (as encompassed by instant claim 21). 
It would have been obvious to one of ordinary skill in the art to produce said seeds in order to grow a crop of plants that have the recombinant DNA stably integrated and thus exhibit increased expression of the operably linked gene. One would have been motivated to do so in order to grow a crop of plant that reliably and predictably has increased expression of the gene as compared to transient expression, which is not heritable. 
Accordingly, the claimed invention is prima facie obvious in view of the teachings, suggestions, and motivations of the prior art. 

P.crispum gene Pcubi4-2 for polyubiquitin
Sequence ID: X64345.1Length: 2843Number of Matches: 1
Range 1: 361 to 982GenBankGraphicsNext MatchPrevious Match
Alignment statistics for match #1
Score
Expect
Identities
Gaps
Strand
1144 bits(619)
0.0
622/623(99%)
1/623(0%)
Plus/Plus

Query  1    TTAAGAAATCCTCTCTTCTCCTCTTCATTTTCAAGGTAAAtctctctctctctctctctc  60
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  361  TTAAGAAATCCTCTCTTCTCCTCTTCATTTTCAAGGTAAATCTCTCTCTCTCTCTCTCTC  420


            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  421  TCTGTTATTCCTTGTTTTAATTAGGTATGTATTATTGCTAGTTTGTTAATCTGCTTATCT  480

Query  121  TATGTATGCCTTATGTGAATATCTTTATCTTGTTCATCTCATCCGTTTAGAAGCTATAAA  180
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  481  TATGTATGCCTTATGTGAATATCTTTATCTTGTTCATCTCATCCGTTTAGAAGCTATAAA  540

Query  181  TTTGTTGATTTGACTGTGTATCTACACGTGGTTATGTTTATATCTAATCAGATATGAATT  240
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  541  TTTGTTGATTTGACTGTGTATCTACACGTGGTTATGTTTATATCTAATCAGATATGAATT  600

Query  241  TCTTCATATTGTTGCGTTTGTGTGTACCAATCCGAAATCGTTGAtttttttCATTTAATC  300
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  601  TCTTCATATTGTTGCGTTTGTGTGTACCAATCCGAAATCGTTGATTTTTTTCATTTAATC  660

Query  301  GTGTAGCTAATTGTACGTATACATATGGATCTACGTATCAATTGTTCATCTGTTTGTGTT  360
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  661  GTGTAGCTAATTGTACGTATACATATGGATCTACGTATCAATTGTTCATCTGTTTGTGTT  720

Query  361  TGTATGTATACAGATCTGAAAACATCACTTCTCTCATCTGATTGTGTTGTTACATACATA  420
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  721  TGTATGTATACAGATCTGAAAACATCACTTCTCTCATCTGATTGTGTTGTTACATACATA  780

Query  421  GATATAGATCTGTTATATCAttttttttATTAATTGTGTATATATATATGTGCATAGATC  480
            |||||||||||||||||||| |||||||||||||||||||||||||||||||||||||||
Sbjct  781  GATATAGATCTGTTATATCA-TTTTTTTATTAATTGTGTATATATATATGTGCATAGATC  839

Query  481  TGGATTACATGATTGTGATTATTTACATGATTTTGTTATTTACGTATGTATATATGTAGA  540
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  840  TGGATTACATGATTGTGATTATTTACATGATTTTGTTATTTACGTATGTATATATGTAGA  899

Query  541  TCTGGACTTTTTGGAgttgttgacttgattgtatttgtgtgtgtatatgtgtgttctgat  600
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  900  TCTGGACTTTTTGGAGTTGTTGACTTGATTGTATTTGTGTGTGTATATGTGTGTTCTGAT  959

Query  601  cttgatatgttatgtatgtgCAG  623
            |||||||||||||||||||||||
Sbjct  960  CTTGATATGTTATGTATGTGCAG  982


Conclusion
Claims 1-4 and 6-21 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY KATE BURAN whose telephone number is (571)270-5284.  The examiner can normally be reached on Monday-Friday 7:30am - 3:30pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ashley K Buran/Primary Examiner, Art Unit 1662